Los hechos están expresados en la opinión.
El registrador recurrido, Sr. Augusto Malaret, compare-ció en nombre propio.
El Juez Asocíalo Sr. del Toro,
emitió la opinión del tribunal.
En el presente caso los dueños de varias fincas rústicas constituyeron hipotecas voluntarias sobre las mismas en garantía de cierto préstamo. Al otorgamiento de la escri-tura comparecieron en persona los dueños de las fincas hipo-tecadas y por medio de apoderado el acreedor hipotecario. En la escritura se consignó que el apoderado del acreedor lo era por virtud de documento público, pero no se transcribió éste. Tampoco se acompañó cuando la escritura de hipoteca se presentó para .su inscripción en el registro.
El registrador inscribió la escritura de hipoteca, pero “haciéndose constar el. defecto subsanable de no haber acre-ditado Don Florencio Santiago Rivera, su carácter de apo-derado de la Señora Santiago Rivera.” T contra esa cali-ficación del registrador, se interpuso el presente recurso gubernativo. /
A nuestro juicio tiene razón el recurrente. Véase lo que ha resuelto la Dirección General de los Registros de España sobre la materia:
“*■ # * según la doctrina del * * * artículo .138 de la Ley Hipotecaria, las hipotecas voluntarias pueden constituirse vá-lidamente, no sólo por convenio entre las partes, sino por la exclu-siva voluntad del dueño de los bienes sobre que las mismas se cons-tituyan, sin necesidad de que conste la aceptación de la persona a cuyo favor se impone este gravamen;” Resolución de 25 de junio de 1877.
“■* * '* a tenor-de lo dispuesto en el artículo 138 de la Ley Hipotecaria y la doctrina consignada en Resolución de 25 de junio de 1877, no es necesario que concurra al otorgamiento de la escritura de hipoteca la persona a cuyo favor se constituye, y por tanto ha de ser también inscribible la que ha motivado el presente recurso, aun en el supuesto de que los que intervienen en nombre del Banco de Castilla no hubiesen acreditado en forma legal su personalidad;” Resolu-ción de 29 de diciembre de 1880.
* * en dichas resoluciones se sienta la doctrina de que, *857con arreglo al artículo 138 de la Ley Hipotecaria, no es necesario que concurra al otorgamiento de la escritura de hipoteca la persona a cuyo favor se constituye, añadiéndose en la última que la escritura-es inscribible, aun en el supuesto de no estar bien acreditada la re-presentación de quién comparece a aceptar la hipoteca en nombre de una corporación acreedora:” Resolución de 28 de noviembre de 1893.
El documento hubiera quedado sin duda redactado en forma más completa si se hubiera transcrito en él el poder-o la parte necesaria del mismo, pero la omisión de que se ha hecho mérito, tomada en consideración la naturaleza del contrato otorgado, no puede calificarse de defecto subsana-ble, atendido el concepto de tal calificación de acuerdo con lo prescrito en ia Ley Hipotecaria.
Es cierto que se ha resuelto repetidas veces (véanse entre otras las resoluciones de la Dirección General de los Regis-tros de España de 11 de noviembre de 1880 y 3 de enero de 1893, y el caso de Fano v. El Registrador, 15 D. P. R. 335), que es necesario que el apoderado presente el poder en el registro o que el poder o la cláusula pertinente del mismo se incluya en la escritura en forma debida, pero ha sido en casos en que el registrador tenía necesidad de examinar las facul-tades del apoderado para concluir si eran o no suficientes para otorgar el contrato cuya inscripción se solicitaba. -Y en este caso que pende ante nosotros la escritura de hipoteca pudo otorgarse y hubiera sido inscribible prescindiendo en absoluto del acreedor hipotecario. No teniendo, pues, el registrador que investigar las facultades del apoderado, debió limitarse a inscribir el documento sin consignar la existencia del defecto apuntado.
Debe revocarse la nota recurrida en la parte en que lo ha sido.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf y Hutchison.
Los Jueces Sres. Presidente Hernández y Asociado A1-drey no intervinieron.